EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We have issued our reports dated May25, 2012 with respect to the consolidated financial statements, schedule and internal control over financial reporting included in the Annual Report on Form 10-K for the year ended March31, 2012 of Navarre Corporation, which are incorporated by reference in this Registration Statement.We consent to the incorporation by reference in the Registration Statement of the aforementioned reports and to the use of our name as it appears under the caption “Experts”. /s/ Grant Thornton LLP Minneapolis, Minnesota January 25, 2013
